IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          December 2, 2009

                                     No. 08-41329                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



DAVID J. DAVIS

                                                   Plaintiff-Appellant
v.

GARY JOHNSON, Texas Prison Director; JOSE DELAROSA, Sergeant; HILL,
Corrections Officer; JOHN DOE, Corrections Officer; RAMON COVARRUBIAS;
STEVEN KONCABA

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:06-CV-368


Before JOLLY, WIENER and ELROD, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant, Texas prisoner 582332, appeals the district court’s
grant of summary judgment in favor of Defendants-Appellees; specifically, the
grant of qualified immunity to Defendants-Appellees in their individual
capacities and the dismissal of claims against them in their official capacities on
grounds of sovereign immunity while denying additional claims for injunctive

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-41329

relief. Davis’s action arises from an incident in which, by his own allegations,
he resisted repeated orders of prison officials to submit to restraints by placing
his hands behind him for such restraints to be affixed. Davis failed to meet his
burden of alleging or adducing evidence to support the use of excessive force
against him or injuries sufficiently severe and enduring to constitute a violation
of his constitutional rights.   Our review of the record on appeal and the
applicable law satisfies us that all rulings of the district court are correct and
free of reversible error. Accordingly, the judgment from which Davis appeals is
affirmed, and his Motion For Appointment Of Counsel is denied.


JUDGMENT AFFIRMED; MOTION DENIED.




                                        2